          Case 1:19-cr-00791-ER Document 12
                                         11 Filed 08/31/20
                                                   08/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                   August 30, 2020
                                  The September 11, 2020 status conference is adjourned to November 18,
VIA ECF                           2020 at 9 am. Speedy trial time is excluded from September 11 to
                                  November 18, 2020 in the interest of justice.
The Honorable Edgardo Ramos
United States District Court  It is SO ORDERED.
Southern District of New York
United States Courthouse
40 Foley Square                                                                       8/31/2020
New York, New York 10007

       Re:     United States v. Dupont, 19 Cr. 791 (ER)

Dear Judge Ramos:

        A status conference in the above-captioned case currently is scheduled for Friday,
August 11, 2020, at 10:30 a.m. The Government has conferred with defense counsel, and due to
the ongoing pendency of a separate criminal case against the defendant, United States v. Dupont,
19 Cr. 444 (RMB), which currently is scheduled for trial in February 2021; continuing discussions
between the parties about a possible disposition of the case; and the current public health crisis,
the parties jointly respectfully request an adjournment of the Conference for approximately 60
days, to a date the week of November 9, 2020, or thereafter that is convenient for the Court.

         Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the production and review of discovery, and
for the purposes of discussing possible pre-trial disposition, and counsel for the defendant consents
to this request.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:
                                                       Alex Rossmiller
                                                       Assistant United States Attorney
                                                       Tel.: (212) 637-2415


Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
